UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 19-6837


ROBERT LOUIS GARRETT, JR., a/k/a Chubby, a/k/a Chubb, a/k/a Tru, a/k/a
Kweli, a/k/a Justice,

                   Plaintiff - Appellant,

             v.

FRANKLIN RICHARDSON; ROGERS; MCBRIDE,

                   Defendants - Appellees,

             and

DIRECTOR BRYAN P. STIRLING, The Current Director of the South Carolina
Department of Corrections; BERNARD MCKIE; DONALD LANE; RANDALL
FOWLER, JR.; JAMES PARRISH; LEFFORD FATE; S. SOLTIS; DR. KOON;
DR. ARROJAS; DR. T. ERGEN; DR. KOCHER; DR. SRIDARAN; CECELIA
REYNOLDS; LARRY CARTLEDGE; LEROY CARTLEDGE; JAMES PARKER;
DR. B. LEWIS; DR. A. COMPTON; DR. BRYNE; SHARON PATTERSON;
KENNARD DUBOSE; ANN HALLMAN; C. HINDENBURG, II; K. RIVERS; P.
TALBERT; BARNS; CURTIS EARLEY; FLORENCE MAUNEY; AMY ENLOE;
PREA COMPLIANCE MANAGER AT PERRY CI (2015); LASLEY; WILLIAMS;
DEGEORGIS; WANTONTA GOLDEN; LINDSEY HARRIS; JEFF BILYEU;
MEAGAN HARRIS; KATHERINE BURGESS; R. BLACKBURN; CHAD
BINKLEY; KENNETH MYERS; JAMES JENNINGS; NATHAN RICE; AULL;
BECKETT, JR.; T. ESTERLINE; B. ROBERTS; STEPHON; GINA
WILLIAMSON; WASHINGTON; OLDS; STEPHANIE MCMILLAN; PAMELA
DERRICK; MYECHA L. MILEY; BROWN; SHARP; MICHELLE FOX;
BEVERLY WOOD; V. GRUBBS; LARRY MORRIS; M. NEWTON; JOHN PATE;
MICHAEL MCCALL; CASSANDRA MEANS; ASHLEY MADDOX; WILKENS-
SMITH; MCCOULOUGH; WILLIE DAVIS; KATORA GAUSE; BERNADETTE
JEFFERSON; UNKNOWN OFFICERS, from 9 May 2015 Attack; UNKNOWN
PERSON, who made the call to give me no pain medication the day I got out of the
hospital (27 May 2016); UNKNOWN PERSON, who made the call not to send me
to the infirmary the day I got out of the hospital 27 May 2016; MR. BARKLEY,

                     Defendants.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Paige Jones Gossett, Magistrate Judge. (0:18-cv-01309-CMC-PJG)


Submitted: October 15, 2019                                   Decided: October 18, 2019


Before GREGORY, Chief Judge, and THACKER and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Louis Garrett, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                               2
PER CURIAM:

       Robert Louis Garrett, Jr., seeks to appeal the magistrate judge’s orders dismissing

as moot Garrett’s motion to compel and for sanctions, motion to stay, motions to

supplement his motion to compel and for sanctions, and Defendants’ motion for an

extension of time; and denying his motions for appointment of counsel in his 42 U.S.C.

§ 1983 (2012) action. This court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

The orders Garrett seeks to appeal are neither final orders nor appealable interlocutory or

collateral orders. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             3